DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Non-Final Office Action is in response to claims filed 2/23/2021.  Claims 1-9, 11, 12, 14-16 and 30 are amended.  Claims 10, 13, and 17-29 are cancelled. Claim 30 is new. Claims 1-9, 11, 12, 14-16 and 30 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11, 12, 14-16, and 30 
Claim 1, the element “its” refers back to is unclear, the recitation should be replaced with as recitation of the element referred back to. Claims dependent therefrom are rejected for the same reasons.
Claims 1, 2, 3, 14, 15, 16, and 30, there is a lack of antecedent basis for the recitations of “cathode rod”. Claims dependent therefrom are rejected for the same reasons.
Claim 14, there is a lack of antecedent basis for “the assembly” and “the power input to said vacuum arc thruster”.  Claims dependent therefrom are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 9, 11, 12, 14 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keidar 2016/0273524 in view of Kuehnle 5,879,518
Regarding claim 1, Keidar (Fig. 2B) teaches a vacuum arc thruster assembly (124) comprising: a housing (250,254), having an anode (212 [0035] The thruster unit 124 includes the tubular insulator 214, which is sandwiched by the exterior electrode 212 and the interior electrode 216. A first circuit 320 is indicated by solid line 322 where the electrode 212 is the cathode and the interior electrode 216 is the anode when the switching device 304 is closed to connect the inductor 302. A second circuit 330 is indicated by a dashed line 332 where the exterior electrode 212 is the anode and the interior electrode 216 is the cathode when the switching device 304 is closed to connect the inductor 302) at its distal end (the distal/downstream end of the anode is near/in the vicinity of the distal/downstream end of the housing), insulated from said housing (210 is insulating [0025] The exterior housing 210 is preferably configured as a cylindrical tubular housing and formed from a protective material such as, but not limited to, alumina silicate, alumina, polytetrafluoroethylene (PTFE) and the like); an axial tubular insulator (214) attached concentrically at a central region of said anode (see Fig. 2B), said axial tubular insulator having an axial opening (the opening for 216); a rod shaped cathode (216) disposed within said axial opening of said axial tubular insulator, such that the rod shaped cathode is free to move axially and rotationally within said axial opening (see Fig. 2B and 2C); and at least one mechanism (232 [0031] Alternatively, the biasing members 230 and 232 may be an electromechanical actuator or the like for pushing or pulling or otherwise urging the electrodes 212 and 216 within the exterior housing 210 toward the discharge or distal end 202 of the thruster 110) adapted to generate axial motion to said cathode rod, such that it moves distally within said axial tubular insulator (see [0031] supra).
Keidar does not teach wherein the at least one mechanism is adapted to generate rotational motion such that the cathode rod rotates within said axial tubular insulator.
Kuehnle teaches a mechanism (step motor 40, tubular lead screw 36, annular gripping collar 42) adapted to generate rotational motion such that an electrode (34 analogous to 216 of Keidar) rotates within a tubular insulator (24 analogous to 214 of Keidar).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Keidar with Kuehnle’s teachings on mechanism that simultaneously axially translate and rotate an electrode to prevent excess localized heating of the cathode (col. 4 ll. 25-27 “To help maintain a steady state energy flow, it is desirable to rotate at least one of the electrodes 34, 66 to prevent localized excess heating and melt "splatter" at gap G”).
Regarding claim 9, Keidar in view of Kuehnle teaches the invention as discussed above.
Keidar further teaches wherein said cathode, axial insulator, and anode are essentially flush (see Fig. 2B).
Regarding claim 11
Keidar further teaches wherein said axial tubular insulator comprises a conductive film (240 and 242) forming an anode-insulator-cathode interface (see Fig. 2b and [0041] The conductive thin film coating layers 240 and 242 on the exterior and interior surfaces of the tubular insulator 214 as shown in FIG. 2B-2C enable discharge initiation at low applied voltages of about several hundred volts. The conductive thin film coating layers 240 and 242 may be a metal or carbon in this example). 
Regarding claim 12, Keidar in view of Kuehnle teaches the invention as discussed above.
Keidar further teaches wherein said conductive film is a metal or carbon (see Fig. 2b and [0041] The conductive thin film coating layers 240 and 242 on the exterior and interior surfaces of the tubular insulator 214 as shown in FIG. 2B-2C enable discharge initiation at low applied voltages of about several hundred volts. The conductive thin film coating layers 240 and 242 may be a metal or carbon in this example). ‘
Regarding claim 14, Keidar in view of Kuehnle teaches the invention as discussed above.
Keidar further teaches wherein the assembly is adapted to receive a pulsed voltage (the output voltage per [0037] infra) for application between the anode and said cathode rod ([0037] …The voltage source 300 provides current to the energy storage inductor 302 when the switching device 304 is enabled via a control signal from the controller 350. The current in the inductor 302 increases until the switching device 304 opens. Upon the switching device 304 opening, the output voltage in the thruster unit 124 increases until it achieves an arc initiation potential and an arc develops in the thruster unit 124 between the either exterior electrode 212 or the interior electrode 216 ≧90%. Consequently, most of the magnetic energy stored in the inductor 302 is deposited into the plasma pulse. By varying the length of a trigger signal by the controller 350, the level of the current in the switching device 304, and thereby the energy stored in the inductor 302, may also be adjusted. This in turn changes the amount of energy transferred to the arc and the impulse bit of the individual pulse. The repetition rate of the individual pulse can be changed by varying the input signal as well), such that the power input to said vacuum arc thruster can be adjusted (see [0039] supra). 
Regarding claim 30, Keidar in view of Kuehnle teaches the invention as discussed above.
Keidar further teaches wherein said pulsed voltage for application between said anode and said cathode rod is received from a power unit (120 and 122) comprising a voltage source (120), an inductor connected to the voltage source (302), and a switch (304) connected to the voltage source and the inductor (see Fig. 3). 
Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keidar in view of Mainwaring 3,622,735
Regarding claim 1, Keidar (Fig. 2B) teaches a vacuum arc thruster assembly (124) comprising: a housing (250,254), having an anode (212 [0035] The thruster unit 124 includes the tubular insulator 214, which is sandwiched by the exterior electrode A second circuit 330 is indicated by a dashed line 332 where the exterior electrode 212 is the anode and the interior electrode 216 is the cathode when the switching device 304 is closed to connect the inductor 302) at its distal end (the distal/downstream end of the anode is near/in the vicinity of the distal/downstream end of the housing), insulated from said housing (210 is insulating [0025] The exterior housing 210 is preferably configured as a cylindrical tubular housing and formed from a protective material such as, but not limited to, alumina silicate, alumina, polytetrafluoroethylene (PTFE) and the like); an axial tubular insulator (214) attached concentrically at a central region of said anode (see Fig. 2B), said axial tubular insulator having an axial opening (the opening for 216); a rod shaped cathode (216) disposed within said axial opening of said axial tubular insulator, such that the rod shaped cathode is free to move axially and rotationally within said axial opening (see Fig. 2B and 2C); and at least one mechanism (232 [0031] Alternatively, the biasing members 230 and 232 may be an electromechanical actuator or the like for pushing or pulling or otherwise urging the electrodes 212 and 216 within the exterior housing 210 toward the discharge or distal end 202 of the thruster 110) adapted to generate axial motion to said cathode rod, such that it moves distally within said axial tubular insulator (see [0031] supra).
Keidar does not teach wherein the at least one mechanism is adapted to generate rotational motion such that the cathode rod rotates within said axial tubular insulator.
Mainwaring in the field of electrode erosion of advancing electrodes (Col. 3 ll. 30-35 “In use during the electroerosion in which the electrode is not rotated but simply infed towards the workpiece W to maintain a desired spark gap, a hole H is formed while the active end 68 of the electrode is consumed, i.e., both the inner core member 58 and the outer tubular member 56 are consumed” see also col. 2 ll. 61-65 “The spindle 20 is nonrotary and can be raised and lowered or infed towards the workpiece W to maintain an appropriate spark gap by raising and lowering the arm 16 or by raising or lowering the spindle itself using means as is conventionally employed in a drill press) teaches a mechanism (chuck 22 when rotated) adapted to generate rotational motion such that a electrode (24 analogous to 216 of Keidar) rotates as it erodes (Col. 4 ll. 57-63 “It should be further noted that the instant electrode can be mounted in the chuck 22 and the apparatus operated in such a manner that the electrode is rotated during the electroerosion operation. The instant electrode when so rotatably mounted provides more uniform erosion of the active end thereof.”).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Keidar with Mainwaring’s teachings on mechanisms that independently axially translate and rotate an electrode to provide for more uniform rotation of the cathode (col. 4 ll. 25-27 “To help maintain a steady state energy flow, it is desirable to rotate at least one of the electrodes 34, 66 to prevent localized excess heating and melt "splatter" at gap G”).
Regarding claim 4
Keidar Mainwaring as discussed above also teaches wherein the rotational movement and axial movement can be independently controlled (axially being the drill press like motion and the rotation being the rotation of the chuck of Mainwaring)
Keidar further teaches wherein said at least one mechanism adapted to generate rotational and axial motion to said cathode rod comprises a linear motor (see Fig. 2B and [0031] The exterior and interior biasing members 230 and 232 may be any biasing device sufficient to provide a force to advance or slide the exterior electrode 212 and the interior electrode 216 respectively within the exterior housing 210 in the distal direction. For example, the exterior and interior biasing members 230 and 232 may be a compression spring, a constant force spring, a torsional spring, and the like. Alternatively, the biasing members 230 and 232 may be an electromechanical actuator or the like for pushing or pulling or otherwise urging the electrodes 212 and 216 within the exterior housing 210 toward the discharge or distal end 202 of the thruster 110.)
Keidar in view Mainwaring as discussed does not teach wherein said at least one mechanism adapted to generate rotational and axial motion to said cathode rod comprises a rotational motor.
Keidar teaches providing an electromechanical actuator to actuate the cathode (see [0031] supra).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Keidar in view Mainwaring with Keidar’s teachings on actuators to control cathode motion so as to provide rotational motion to the cathode via an electromechanical actuator since it has been held that it is an obvious extension of prior art principles to apply a known technique (providing a 
Regarding claim 5, Keidar in view Mainwaring teaches the invention as discussed above.
Keidar in view Mainwaring as discussed also teaches wherein any of said motors can be a piezoelectric, a stepping or an electromechanical motor (an electromechanical actuator).

Allowable Subject Matter
Claims 2, 3, 6-9, 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The nearest prior art is Keidar.
The prior art neither teaches nor renders obvious “wherein said housing has an internal thread, and said cathode rod is fixed coaxially into a screw segment having an outer thread matching said internal thread of said housing, such that rotation of said screw segment causes said cathode rod to rotate and to move distally within said axial tubular insulator”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741


/ARUN GOYAL/Primary Examiner, Art Unit 3741